DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed on March 2, 2022 has been fully considered and entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Hemant Keskar on March 8, 2022.
The application has been amended as follows: 

Claim 23. (Currently Amended) The optical splitter of claim 22 wherein the first length, the second length, and the predetermined distance are configured to allow evanescent coupling of the optical signal in the first waveguide into the second waveguide with a predetermined splitting ratio 

Allowable Subject Matter
Claims 1, 4-13, 20, and 22-25 are allowed.
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
An optical splitter, as defined by claim 1, comprising: 
the second waveguide disposed parallel to the first waveguide and separated from the first waveguide by a predetermined distance; 
wherein the first waveguide, the first and second tapered regions, the input waveguide, and first output waveguide are collinear; and 
wherein the second waveguide, the third tapered region, and the second output waveguide are collinear
in combination with all of the other limitations of claim 1;
An optical splitter, as defined by claim 4, wherein 
the second waveguide comprises third and fourth tapered regions at first and second ends of the second waveguide, respectively; 
the third and fourth tapered regions being coupled to first and second split output waveguides, respectively; 
the first split output waveguide outputting a first minor portion of the optical signal received in reversed direction from the output waveguide; and 
the second split output waveguide outputting a second minor portion of the optical signal received from the input waveguide, the first and second minor portions and the major portion being determined by the predetermined splitting ratio;
in combination with all of the other limitations of claim 4;
An optical splitter, as defined by claim 22, comprising: 
the second waveguide disposed parallel to the first waveguide and separated from the first waveguide by a predetermined distance; 
wherein the first waveguide, the first and second tapered regions, the input waveguide, and first output waveguide are collinear; 
wherein the second waveguide, the third tapered region, and the second output waveguide are collinear; 
in combination with all of the other limitations of claim 22; or  
An optical splitter, as defined by claim 24, comprising: 
the second waveguide disposed parallel to the first waveguide and separated from the first waveguide by a predetermined distance; 
wherein the first waveguide, the first and second tapered regions, the input waveguide, and first output waveguide are collinear; 
wherein the second waveguide, the third and fourth tapered regions, and the second and third output waveguides are collinear; 
in combination with all of the other limitations of claim 24.
Claims 5-13 and 20 depend from claim 1; claim 23 depends from claim 22, and claim 25 depends from claim 24.
The closest prior art references of record include:
Fu (JP 6198091 B2), which discloses a first waveguide (see Figure 1) having a width w3, an input portion of a width w0 (see Figure 1), a first tapered portion tapered from width w0 to w3 at a first end of the first waveguide, a second tapered portion tapered from width w3 to width w0 at a second end of the first waveguide, and an output portion of width w0 formed in a colinear arrangement.  Fu, also discloses a second waveguide of width w4 (see Figure 1) coupled to an output waveguide (103) that curves away and is not formed colinearly with the second waveguide.  None of the disclose embodiments of Fu (see Figures 1-17) disclose or suggest:
the second waveguide formed colinearly with a third tapered region, and second output waveguide as required by claims 1 and 22; 
the second waveguide formed colinearly with a third tapered region, a fourth tapered region, a second output waveguide, and a third output waveguide as required by claim 24; or
the second waveguide having third and fourth tapered regions at first and second ends of the second waveguide, respectively, the third and fourth tapered regions being coupled to first and second split output waveguides, respectively, the first split output waveguide outputting a first minor portion of the optical signal received in reversed direction from the output waveguide, and the second split output waveguide outputting a second minor portion of the optical signal received from the input waveguide as required by claim 4.
Bogaerts (JP 6342651 B2), which discloses a first waveguide (112) formed colinearly with a first input, a first taper section, and a second taper section, and a second waveguide (111) formed colinearly with a third taper section and a fourth taper section (see Figures 2a and 2b).  Bogaerts, however does not disclose or suggest that the first output waveguide is colinear with the first waveguide or that the second output waveguide is colinear with the second waveguide, as required by claims 1, 22, and 24.  The colinear arrangement of the present invention allows for more compact devices.  Additionally, Bogaerts does not disclose the features indicated allowable with respect to claim 4 above.
Chen (CN 108594364 B) discloses an optical splitter (see Figure 1) having divergent, and therefore not colinearly formed output waveguides as required by claims 1, 22, and 24 of the present application.  Chen also does not disclose or suggest the allowable features of claim 4 identified above.
Lin et al. (US 9,547,127 B1) discloses an optical splitter (see Figure 1) having divergent, and therefore not colinearly formed output waveguides as required by claims 1, 22, and 24 of the present application.  Lin et al. also does not disclose or suggest the allowable features of claim 4 identified above.
Brouckaert (EP 2 924 482 B1) discloses an optical splitter (see Figure 9) with a second waveguide having a divergently formed output section and no third or fourth tapered regions, as required by claims 1, 22 and/or 24 of the present application.  Brouckaert also does not disclose or suggest the allowable features of claim 4 identified above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874